Citation Nr: 1029101	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to February 
1966.  The Veteran died in November 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In December 2008, the Board remanded the matter for further 
development.  The Board specifically remanded for the RO to 
provide the appellant with VCAA notice in compliance with Hupp v. 
Nicholson, 21 Vet. App. at 352-53 (2007) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), to give her another 
opportunity to provide additional information regarding the 
Veteran's missions in Vietnam, to obtain a complete copy of the 
Veteran's service personnel file, to prepare a summary of all of 
the dates provided by the appellant regarding when the Veteran 
was in Vietnam and request that the service department provide 
any information regarding whether the Veteran was actually in 
Vietnam, and to readjudicate the claim.  In a March 2009 letter 
sent to the appellant, the RO provided notice in compliance with 
Hupp and Dingess/Hartman and also asked her to provide 
information regarding the Veteran's Vietnam missions.  Also in 
March 2009, the RO obtained the Veteran's personnel records.  The 
RO also inquired from the appropriate service departments 
regarding the Veteran's Vietnam service.  Lastly, the claim was 
readjudicated in a March 2010 supplemental statement of the case. 
Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2004; his certificate of death 
notes that the immediate cause of death was lung cancer and 
arterial venous malfunction with continued bleeding contributed 
to this death but did not result in the underlying lung cancer.  

2.  At the time of the Veteran's death, service connection had 
not been established for any disability.

3.  Service personnel records do not show that the Veteran served 
in or visited the Republic of Vietnam; therefore, exposure to 
herbicides may not be presumed.

4.  The cause of the Veteran's death did not have its onset 
during or within any applicable presumptive period, and is not 
shown to be related to any in-service injury or disease to 
include the alleged exposure to herbicides.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004, January 2005, and March 
2009, the RO satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the appellant of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide.  In the 
March 2009 letter, the RO also notified the appellant of the 
process by which effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and 
indemnity compensation (DIC) case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  The content of the notice letter will depend upon the 
information provided in the claimant's application.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).   In the March 2009 letter, 
the appellant was provided with Hupp-compliant notice.  

The claim was subsequently readjudicated in a March 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment and personnel records have been 
associated with the claims file.  As noted above, the Board 
previously remanded the matter in part to allow the appellant to 
submit additional information regarding her claim.  On multiple 
occasions, she indicated that she had no additional 
information/evidence to provide.   Additionally, all identified 
and available treatment records have been secured.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In a cause of death claim, VA has a duty to obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."   DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. 
§ 5103A(d) pertaining to duty to obtain opinions in service 
connection claims are inapplicable to DIC claims based on service 
connection for the cause of death).  In this claim, the Veteran 
did not have any service-connected disabilities before his death 
and, as explained in further detail below, there is no probative 
evidence suggesting that he developed lung cancer during or as a 
result of his service.  Therefore, a medical opinion as to the 
cause of the Veteran's death is not required.

As such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 
(2009), and that the appellant will not be prejudiced as a result 
of the Board's adjudication of her claim.


Analysis

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).

For a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  38 
C.F.R. § 3.312(b) (2009).  For a service-connected disability to 
constitute a contributory cause, it must contribute substantially 
or materially. It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  A current disability must be related to 
service or to an incident of service origin.  A claimant seeking 
disability benefits must establish the existence of a disability 
and a connection between a veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. 
§ 3.309(e) (2009), will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period of 
service.  Cancer of the lung is listed under 38 C.F.R. 
§ 3.309(e) as diseases associated with herbicide exposure.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to exposure 
to herbicide agents for veterans who have any of several diseases 
and served on active duty in Vietnam during the Vietnam Era.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e) 
(2009).  A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
the period of service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f) (West 2002).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  The VA General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation in 
the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961, and ending on May 7, 1975 
in the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held 
that VA's interpretation of the phrase "served in the Republic of 
Vietnam," to the effect that a veteran must set foot on 
Vietnamese soil, was entitled to deference by the courts.

The Veteran died in November 2004.  A November 2004 death 
certificate listed his cause of death as lung cancer and arterial 
venous malfunction with continued bleeding contributed to this 
death but did not result in the underlying lung cancer.  At the 
time of his death, the Veteran was not service-connected for any 
disability.  

The appellant essentially contends that the underlying cause of 
the Veteran's death, lung cancer, was caused by exposure to 
herbicide agents during his service in Thailand.  Specifically, 
the appellant asserts that the Veteran was exposed to Agent 
Orange when making a helicopter stop in Vietnam as part of his 
duties as a helicopter flight technician with the 38th Rescue 
Squadron.  

The central question here is whether a presumption of service 
incurrence of right lung carcinoma is warranted under the facts 
of this case, based on in-service exposure to an herbicide agent, 
including Agent Orange.  The crucial question that must be 
answered is whether the Veteran had service in Vietnam sufficient 
to raise the presumption of exposure to Agent Orange.

The record includes several DD 214 Forms and the Veteran's 
personnel file, which indicate that the Veteran had five months 
and ten days of foreign service from the period of January 1962 
to February 1966.  The service personnel records confirm that the 
Veteran was placed on temporary duty (TDY) at the Korat Air Force 
Base in Thailand from August 1964 to January 1965.  The records 
further reveal that the Veteran was assigned to the 38th Rescue 
Squadron which conducted search and rescue missions in South East 
Asia.  However, the service personnel records are silent as to 
any missions or stops in Vietnam.  Furthermore, in a February 
2010 memorandum, the RO made a formal finding of a lack of 
information required to corroborate the Veteran's Vietnam service 
or exposure to Agent Orange.  The RO indicated that in addition 
to the Veteran's service personnel records, it requested 
verification from National Personnel Records Center who indicated 
it was unable to determine if the Veteran had service in Vietnam, 
and it also requested unit histories from the National Archives 
and Records Administration who indicated it was unable to locate 
histories for any of the Veteran's units or possible units.  
Therefore, the Board finds that there is no competent evidence 
that the Veteran served in Vietnam to warrant presumptive service 
connection based on Agent Orange exposure therein.  

Additionally, service personnel records reflect that the 
Veteran's service included a tour of duty in Korea from January 
1953 to December 1953.  Accordingly, the Veteran may not be 
presumed to have been exposed to Agent Orange during that tour.  
It may nevertheless be shown that he was actually exposed to 
Agent Orange while in Korea.  The Department of Defense has 
indicated that Agent Orange was used in Korea from April 1968 to 
July 1969.  This use was long after the Veteran's release from 
active duty and the available record do not show use of herbicide 
agents during the Veteran's time in Korea.  See VHA Directive 
2000-027 (September 5, 2000).  In this case, there is no record 
of the Veteran's exposure to Agent Orange, or to any other 
herbicide agent.  Therefore, the Board finds that service 
connection for the cause of the Veteran's death, as related to 
in-service exposure to herbicide agents, is therefore not 
warranted.  38 C.F.R. § 3.309(e) (2009).  

To afford the appellant all possible avenues for her claim, the 
Board now turns to the merits of the appellant's claim on a 
direct basis.  The Veteran's service treatment records include an 
undated record (the Veteran's age was noted to be 40 years old so 
the Board dates the record to be 1962) noting pleural adhesions.  
A November 1962 examination report noted wheezing of the right 
chest, anterior and posterior, without other evidence of asthma.  
However, a subsequent treatment record date in November 1962 
noted that the chest and lungs were normal.  Likewise, the 
examination report at service discharge in September 1965 noted a 
normal lung evaluation.  As there was no evidence of a chronic 
respiratory condition at the time of separation from service, a 
showing of continuity of symptoms after discharge is required to 
support the claim for service connection for the cause of the 
Veteran's death.  38 C.F.R. § 3.303(b) (2009).
The first post-service clinical evidence demonstrating a 
diagnosis of a pulmonary problem is not dated until June 2004.  
At that time, the Veteran sought private treatment for weight 
loss and severe anemia.  Subsequent chest x-rays showed that he 
had a right upper lobe lung mass which was positive for 
adenocarcinoma.  The initial diagnosis of a disability was thus 
not until 38 years after service discharge.  Significantly, there 
is no evidence demonstrating that any physician at any time 
related the Veteran's lung cancer to his active service.

While the Veteran's service treatment records noted some 
respiratory problems in 1962, any problem appears to be acute and 
transitory and resolved without residuals as there were no 
further complaints or findings in service and the examination 
report at service discharge showed a normal lung evaluation.  
There is no evidence that he developed a chronic lung problem nor 
is there medical evidence of a chronic lung disability for nearly 
40 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
clinical evidence of treatment for or complaints related to lung 
cancer during the Veteran's period of active service.  Nor is 
there evidence demonstrating exposure to herbicide agents.  As 
there is no record of chronic pulmonary complaints or exposure to 
herbicides or other irritants in service, the Board finds that a 
VA opinion is not necessary.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006). Additionally, as there is no competent, probative 
evidence establishing a medical nexus between military service, 
to include exposure to herbicide agents, and the Veteran's cause 
of death, service connection for the cause of the Veteran's death 
is not warranted.

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his service, including 
exposure to herbicide agents.  However, as a layperson, the 
appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (noting 
that a layperson is generally not capable of opining on matters 
requiring medical knowledge).

In sum, the evidence shows that the Veteran developed lung cancer 
which led to his death many years after service.  This fatal 
condition was not service-connected, and the weight of the 
evidence shows that no disability incurred in or aggravated by 
service either caused or contributed to the Veteran's death.  As 
the preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death, to 
include as secondary to exposure to Agent Orange, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


